Title: From Thomas Jefferson to Bernard Peyton, 23 October 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Oct. 23. 20.
My draughts on you have been as followsDSep.30.in favor of Joel Wolfe100.Oct.13.Taxes Albemarle197.21do Bedford171.19.in favor of Craven Peyton500.Th:J Randolph101.Andrew Smith abt74.2021.James Leitch533.Joel Wolfe20023.Martin Dawson339.522224.93tomorrow I shall draw in favor of Alexr Garrett for 210. something more or less, and of John Watson somewhere about 70.The harpsichord strings came safe, but the letter of Oct. 5. did not somewhere till the 19th I see a Franklin Almanac  at  the Franklin office, opposite the Market, will you be so good as to send me 2. copies by mail? I expect you have recieved a small package of books for me from Giugem; Baltimore. be so good as to forward them by a waggon to James Leitch. mr Baker informed me he should recieve soon a cask of Scuppernon wine for me, which I desired him to deliver to you, & I pray you to send by the boats of Johnson, Gilmore  or any other boatman whom you know to be trusty. God bless you.Th: Jefferson